DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of Claims
Claims 1 – 20 are pending. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05)
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: spring releasing mechanism … for locking one of said plurality of grooves and said rod relative to said cylinder in claims 1,13,20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As best understood, the specification defines the corresponding structure as a ball spring mechanism having the collar spring 117 and detent ball 118.  Thus for examination purposes the recitation “spring releasing mechanism” is interpreted as being the collar spring 117 with the detent ball 118.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnesi (US Patent Application Publication No. US 20190381639 A1) as applied to claim 1, in view of  Chien (US Patent Application Publication No. 20170361450 A1), and further in view of Measer (US Patent Application Publication No. 827250 A)
Regarding claim 1, Carnesi discloses an extendable wrench tool (Figure 26) comprising:
a rod (Figure 26:24) having a first end (annotated Figure 26) and a second end (annotated Figure 26);
said first end (annotated Figure 26) comprising a connector (annotated Figure 26) for attaching a tool (Figure 1:20);
said connector (annotated Figure 26) includes a first arm (annotated Figure 26) and a second arm (annotated Figure 26); said first arm includes a first hole (annotated Figure 26) therethrough and said second arm includes a second hole (annotated Figure 26) therethrough. Furthermore, Carnesi discloses a tool (Figure 1:20)  having a mounting base (annotated Figure 26) with a mounting hole (annotated Figure 26) therethrough; a retention pin (Figure 26:26) passing through said first hole (see Figure 16), said mounting hole (see Figure 16), and said second hole (see Figure 16) for selectively securing the tool (Figure 1:20); said rod (Figure 26:24) comprising a recessed groove (Figure 26:24a) partially circumscribing an outer perimeter of said rod (Figure 26:24); a cylinder (Figure 26:28) for selectively receiving a length of said rod (Figure 26:28a); a retention mechanism (Figure 26:28a,28b). 

    PNG
    media_image1.png
    377
    497
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    216
    253
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    413
    519
    media_image3.png
    Greyscale

Carnesi does not disclose a connector for attaching a variety of tools;  said rod comprising a plurality of recessed grooves partially circumscribing an outer perimeter of said rod; a retention mechanism including a spring releasing mechanism with a detent ball for locking one of said plurality of grooves and said rod relative to said cylinder; said plurality of grooves spaced apart along said rod; and a selected extension of said rod from said cylinder determinable by said selective locking of said detent ball in a selected one of said plurality of grooves.
Measer discloses a wrench tool (Figure 1) comprising a connector (Figure 1:11) for attaching a variety of tools (Page 1, lines 82-87); each of said variety of tools (Page 1, lines 82-87) comprise a mounting base (Figure 3:10) with a mounting hole (see Figure 3:10) therethrough; a retention pin (Figure 2:13) passing through said first hole (see Figure 3:8, arms containing two holes), said mounting hole (see Figure 3:10), and said second hole (see Figure 3:8, arms containing two holes) for selectively securing said each of the variety of tools (Page 1, lines 82-87); with a mounting hole (see Figure 3:10) therethrough; a retention pin (Figure 2:13) passing through each of said variety of tools (Page 1, lines 82-87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extendable wrench tool of Carnesi with a connector for attaching a variety of tools as taught by Measer, in order to improve time and cost efficiencies through use of one handle having multiple user functions. 
 In regards to the plurality of recesses, Carnesi as modified with Measer does not disclose said rod comprising a plurality of recessed grooves partially circumscribing an outer perimeter of said rod; a retention mechanism including a spring releasing mechanism with a detent ball for locking one of said plurality of grooves and said rod relative to said cylinder; said plurality of grooves spaced apart along said rod; and a selected extension of said rod from said cylinder determinable by said selective locking of said detent ball in a selected one of said plurality of grooves.
Chien teaches said rod (annotated Figure 4) comprising a plurality of recessed grooves (Figure 2:114) partially circumscribing an outer perimeter of said rod (annotated Figure 4); a retention mechanism including a spring (Figure 2:230) releasing mechanism with a detent ball (Figure 2:132) for locking (Figure 2:240) one of said plurality of grooves (Figure 2:114) and said rod (annotated Figure 4) relative to said cylinder (Figure 2:136); said plurality of grooves (Figure 2:114) spaced apart along said rod (annotated Figure 4); and a selected extension (see Figures 2, 3, Paragraph [0024]) of said rod (annotated Figure 4) from said cylinder (Figure 2:136) determinable by said selective locking (Figure 2:240) of said detent ball (Figure 2:132) in a selected one of said plurality of grooves (Figure 2:114; also see page 1, Paragraph [0007]). 

    PNG
    media_image4.png
    616
    906
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extendable wrench tool of Carnesi with said rod comprising a plurality of recessed grooves partially circumscribing an outer perimeter of said rod; a retention mechanism including a spring releasing mechanism with a detent ball for locking one of said plurality of grooves and said rod relative to said cylinder; said plurality of grooves spaced apart along said rod; and a selected extension of said rod from said cylinder determinable by said selective locking of said detent ball in a selected one of said plurality of grooves as taught by Chien, in order to improve the connection between the rod and handle and thus improve torque output. 
Regarding claim 2, Carnesi as modified discloses the extendable wrench tool of claim 1.Chien teaches wherein said plurality of grooves (Figure 2:114) are equidistant to each other (see Figure 2) and include at least three grooves (see Figure 2).
Regarding claim 3, Carnesi as modified discloses the extendable wrench tool of claim 2, further comprising a collar (Chien annotated Figure 6) and collar spring (Chien Figure 7:230, also see Page 2, Paragraph [0023]) for actuating said spring releasing mechanism and said detent ball (Chien Figure 7:132) from a retained position to a released position (Chien Page 2, Paragraph [0023]).

    PNG
    media_image5.png
    513
    714
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extendable wrench tool of Carnesi with further comprising a collar and collar spring for actuating said spring releasing mechanism and said detent ball from a retained position to a released position as taught by Chien, in order to maintain tension of the adjusted length and thus prevent the wrench from moving out of position while in use. 
Regarding claim 5, Carnesi as modified discloses the extendable wrench tool of claim 1, wherein said plurality of grooves (Chien Figure 2:114) are equidistant to each other (Chien see Figure 2) and include at least four grooves (Chien see Figure 2).
Regarding claim 6, Carnesi as modified discloses the extendable wrench tool of claim 5 further comprising a retention of a first groove (Chien annotated Figure 2) defining a first extension length (Chien Figure 2, page 1, Paragraph [0017]), a retention of a second groove (Chien annotated Figure 2) defining a second extension length (Chien Figure 2, page 1, Paragraph [0017]), a retention of a third groove (Chien annotated Figure 2) defining a third extension length (Chien Figure 2, page 1, Paragraph [0017]), a retention of a fourth groove (Chien annotated Figure 2) defining a fourth extension length (Chien Figure 2, page 1, Paragraph [0017]); respectively, of said rod (Chien annotated Figure 4) relative to said cylinder (Chien Figure 2:136).

    PNG
    media_image6.png
    422
    907
    media_image6.png
    Greyscale

Regarding claims 7-12, Carnesi as modified discloses the claimed the extendable wrench tool except for wherein said second extension length is at least 50% greater than said first extension length, said second extension length is at least 60% greater than said first extension length, wherein said third extension length is at least 100% greater than said first extension length, wherein said third extension length is at least 120% greater than said first extension length, said fourth extension length is at least 150% greater than said first extension length, and said fourth extension length is at least 160% greater than said first extension length.  Carnesi as modified discloses that each extension will be greater  in length than the first length.  The claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  For example, if the different extension lengths are too long, then the overall size of the wrench will be affected, and also the torque and rigidity of the tool will be affected.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct an extendable wrench having equidistant recessed grooves such that each extension length and comparable lengths depend on the dimensions of the tool rod, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Further in the instant application Paragraphs [0001]-[0050], applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 13, Carnesi discloses an extendable wrench tool (Figure 26) comprising: a rod (Figure 26:24) having a first end (annotated Figure 26) and a second end (annotated Figure 26); said first end (annotated Figure 26) comprising a connector (annotated Figure 26) for attaching a tool (Figure 1:20); said rod (Figure 26:24); a cylinder (Figure 26:28) for selectively receiving a length of said rod (Figure 26:24). Further, Carnesi discloses a retention mechanism (Figure 26:28a,28b) for locking one recessed groove (Figure 26:24a) and said rod (Figure 26:24) relative to said cylinder (Figure 26:28).
Carnesi does not disclose comprising a connector for attaching a variety of tools; a plurality of recessed grooves partially circumscribing an outer perimeter of said rod, wherein said plurality of recessed grooves are spaced equidistant to each other and include at least four grooves along said rod; a retention mechanism including a spring releasing mechanism with a detent ball for locking one of said plurality of recessed grooves and said rod relative to said cylinder; a selected extension of said rod from said cylinder determinable by said selective locking of said detent ball in a selected one of said plurality of recessed grooves; and a retention of a first groove defines a first extension length, a retention of a second groove defines a second extension length, a retention of a third groove defines a third extension length, a retention of a fourth groove defines a fourth extension length; respectively, of said rod relative to said cylinder.
Measer discloses a connector (Figure 1:11) for attaching a variety of tools (Page 1, lines 82-87).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extendable wrench tool of Carnesi with a connector for attaching a variety of tools as taught by Measer, in order to improve time and cost efficiencies through use of one handle having multiple user functions. 
In regards to the plurality of recesses, Carnesi as modified with Measer does not disclose a plurality of recessed grooves partially circumscribing an outer perimeter of said rod, wherein said plurality of recessed grooves are spaced equidistant to each other and include at least four grooves along said rod; a retention mechanism including a spring releasing mechanism with a detent ball for locking one of said plurality of recessed grooves and said rod relative to said cylinder; a selected extension of said rod from said cylinder determinable by said selective locking of said detent ball in a selected one of said plurality of recessed grooves; and a retention of a first groove defines a first extension length, a retention of a second groove defines a second extension length, a retention of a third groove defines a third extension length, a retention of a fourth groove defines a fourth extension length; respectively, of said rod relative to said cylinder.
Chien teaches comprising a plurality of recessed grooves (Figure 2:114) partially circumscribing an outer perimeter (see Figure 2) of said rod (annotated Figure 4), wherein said plurality of recessed grooves (Figure 2:114) are spaced equidistant to each other (see Figure 2) and include at least four grooves (annotated Figure 2) along said rod (annotated Figure 4); a retention mechanism including a spring  (Figure 2:230) releasing mechanism with a detent ball (Figure 2:132) for locking one of said plurality of recessed grooves and said rod relative to said cylinder (Figure 2:114; also see page 1, Paragraph [0007]); a selected extension of said rod (annotated Figure 4) from said cylinder (Figure 2:136) determinable by said selective locking of said detent ball in a selected one of said plurality of recessed grooves (Figure 2:114; also see page 1, Paragraph [0007]); and a retention of a first groove defines a first extension length (Page 2, Paragraphs [0024],[0025]), a retention of a second groove defines a second extension length (Page 2, Paragraphs [0024],[0025]), a retention of a third groove defines a third extension length (Page 2, Paragraphs [0024],[0025]), a retention of a fourth groove defines a fourth extension length (Page 2, Paragraphs [0024],[0025]); respectively, of said rod (annotated Figure 4) relative to said cylinder (Figure 2:136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extendable wrench tool of Carnesi with  a plurality of recessed grooves partially circumscribing an outer perimeter of said rod, wherein said plurality of recessed grooves are spaced equidistant to each other and include at least four grooves along said rod; a retention mechanism including a spring releasing mechanism with a detent ball for locking one of said plurality of recessed grooves and said rod relative to said cylinder; a selected extension of said rod from said cylinder determinable by said selective locking of said detent ball in a selected one of said plurality of recessed grooves; and a retention of a first groove defines a first extension length, a retention of a second groove defines a second extension length, a retention of a third groove defines a third extension length, a retention of a fourth groove defines a fourth extension length; respectively, of said rod relative to said cylinder as taught by Chien, in order to improve the connection between the rod and handle and thus improve torque output. 
Regarding claim 14, Carnesi as modified discloses the extendable wrench tool of claim 13, wherein said connector (annotated Figure 26) includes a first arm (annotated Figure 26) having a first hole (annotated Figure 26) therethrough and a second arm (annotated Figure 26) having a second hole (annotated Figure 26) therethrough, and further wherein each of said variety of tools (Measer Page 1, lines 82-87) comprise a mounting base (annotated Figure 26) with a mounting hole (annotated Figure 26) therethrough and a retention pin (Figure 26:26) passing through said first hole (see Figure 16), said mounting hole (see Figure 16), and said second hole (see Figure 16) for securing said each of a variety of tools (Measer Page 1, lines 82-87).
Regarding claim 15, Carnesi discloses the extendable wrench tool of claim 13,further comprising a collar (Chien annotated Figure 6) and collar spring (Chien Figure 7:230, also see page 2, Paragraph [0023]) for actuating said spring releasing mechanism and said detent ball (Chien Figure 7:132) from a retained position to a released position(Chien Page 2, Paragraph [0023]).
Regarding claims 16-19, Carnesi as modified discloses the claimed the extendable wrench tool except for wherein said second extension length is at least 50% greater than said first extension length, said third extension length is at least 100% greater than said first extension length, said fourth extension length is at least 150% greater than said first extension length, and said fourth extension length is at least 160% greater than said first extension length. Carnesi as modified discloses that each extension will be greater  in length than the first length. The claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  For example, if the different extension lengths are too long, then the overall size of the wrench will be affected, and also the torque and rigidity of the tool will be affected.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct an extendable wrench having equidistant recessed grooves such that each extension length and comparable lengths depend on the dimensions of the tool rod, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Further in the instant application Paragraphs [0001]-[0050], applicant has not disclosed any criticality for the claimed limitations 
Regarding claim 20,  Carnesi discloses an extendable wrench tool (Figure 26) comprising: a rod (Figure 26:24) having a first end (annotated Figure 26) and a second end (annotated Figure 26); said first end (annotated Figure 26) comprising a connector (annotated Figure 26) for attaching a tool (Figure 1:20). Furthermore, Carnesi discloses a retention mechanism (Figure 26:28a,28b) for locking one recessed groove (Figure 26:24a) and said rod (Figure 26:24) relative to said cylinder (Figure 26:28); a handle (annotated Figure 16) including a neck end (annotated Figure 16) and a terminal end (annotated Figure 16); said handle (annotated Figure 16) includes a first tapered section (annotated Figure 16) extending from a middle portion of said handle (annotated Figure 16) to said neck end (annotated Figure 16), and a second tapered section (annotated Figure 16) extending from said middle portion (annotated Figure 16) to said terminal end (annotated Figure 16); said first tapered section (annotated Figure 16) includes a first progressive decrease in diameter (annotated Figure 16) from said middle portion (annotated Figure 16) to said neck end (annotated Figure 16), and said second tapered section (annotated Figure 16) includes a second progressive decrease in diameter (annotated Figure 16) from said middle portion (annotated Figure 16) to said distal end (annotated Figure 16); and said first progressive decrease in diameter (annotated Figure 16) exceeds said second decrease in diameter (annotated Figure 16). See also Figure 26 for said first progressive decrease in diameter being significantly greater than said second decrease in diameter.

    PNG
    media_image7.png
    495
    735
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    463
    723
    media_image8.png
    Greyscale

Carnesi does not disclose a connector for attaching a variety of tools; said rod comprising a plurality of recessed grooves partially circumscribing an outer perimeter of said rod, wherein said plurality of recessed grooves are spaced equidistant to each other and include at least four grooves along said rod; a cylinder for selectively receiving a length of said rod; a retention mechanism including a spring releasing mechanism with a detent ball for locking one of said plurality of recessed grooves and said rod relative to said cylinder; a selected extension of said rod from said cylinder determinable by said selective locking of said detent ball in a selected one of said plurality of recessed grooves; a retention of a first groove defines a first extension length, a retention of a second groove defines a second extension length, a retention of a third groove defines a third extension length, a retention of a fourth groove defines a fourth extension length; respectively, of said rod relative to said cylinder. 
Measer discloses a wrench tool (Figure 1) comprising a connector (Figure 1:11) for attaching a variety of tools (Page 1, lines 82-87). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extendable wrench tool of Carnesi with a connector for attaching a variety of tools as taught by Measer, in order to improve time and cost efficiencies through use of one handle having multiple user functions. 
In regards to the plurality of recesses, Carnesi as modified with Measer does not disclose said rod comprising a plurality of recessed grooves partially circumscribing an outer perimeter of said rod, wherein said plurality of recessed grooves are spaced equidistant to each other and include at least four grooves along said rod; a cylinder for selectively receiving a length of said rod; a retention mechanism including a spring releasing mechanism with a detent ball for locking one of said plurality of recessed grooves and said rod relative to said cylinder; a selected extension of said rod from said cylinder determinable by said selective locking of said detent ball in a selected one of said plurality of recessed grooves; a retention of a first groove defines a first extension length, a retention of a second groove defines a second extension length, a retention of a third groove defines a third extension length, a retention of a fourth groove defines a fourth extension length; respectively, of said rod relative to said cylinder.Chien teaches said rod (annotated Figure 4) comprising a plurality of recessed grooves (Figure 2:114) partially circumscribing an outer perimeter of said rod (see Figure 2), wherein said plurality of recessed grooves (Figure 2:114) are spaced equidistant to each other (see Figure 2) and include at least four grooves (annotated Figure 2) along said rod (annotated Figure 4); a cylinder (Figure 2:136) for selectively receiving a length of said rod (annotated Figure 4); a retention mechanism including a spring (Figure 2:230) releasing mechanism with a detent ball (Figure 2:132) for locking (Figure 2:240) one of said plurality of recessed grooves (Figure 2:114) and said rod (annotated Figure 4) relative to said cylinder (Figure 2:114; also see page 1, Paragraph [0007]); a selected extension of said rod (annotated Figure 4) from said cylinder (Figure 2:136) determinable by said selective locking (Figure 2:240) of said detent ball (Figure 2:132) in a selected one of said plurality of recessed grooves (Figure 2:114); a retention of a first groove (annotated Figure 2) defines a first extension length (Figure 2, page 1, Paragraph [0017]), a retention of a second groove (annotated Figure 2) defines a second extension length (Figure 2, page 1, Paragraph [0017]), a retention of a third groove (annotated Figure 2) defines a third extension length (Figure 2, page 1, Paragraph [0017]), a retention of a fourth groove (annotated Figure 2) defines a fourth extension length (Figure 2, page 1, Paragraph [0017]); respectively, of said rod (annotated Figure 4) relative to said cylinder (Figure 2:136). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extendable wrench tool of Carnesi with said rod comprising a plurality of recessed grooves partially circumscribing an outer perimeter of said rod, wherein said plurality of recessed grooves are spaced equidistant to each other and include at least four grooves along said rod; a cylinder for selectively receiving a length of said rod; a retention mechanism including a spring releasing mechanism with a detent ball for locking one of said plurality of recessed grooves and said rod relative to said cylinder; a selected extension of said rod from said cylinder determinable by said selective locking of said detent ball in a selected one of said plurality of recessed grooves; a retention of a first groove defines a first extension length, a retention of a second groove defines a second extension length, a retention of a third groove defines a third extension length, a retention of a fourth groove defines a fourth extension length; respectively, of said rod relative to said cylinder as taught by Chien, in order to improve the connection between the rod and handle and thus improve torque output. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnesi (US Patent Application Publication No. US 20190381639 A1), as applied to claim 3, in view of Chien (US Patent Application Publication No. 20170361450 A1) and Measer (US Patent Application Publication No. 827250 A) and further in view of Chen (US Patent Application Publication No. 20200061783 A1).
Regarding claim 4, Carnesi as modified discloses the extendable wrench tool of claim 3. Furthermore, Carnesi as modified does not disclose further comprising another spring actuated detent ball for retaining said rod within said cylinder.
Chen teaches a multi-section universal tool (Figure 2) further comprising another spring actuated detent ball (Figure 2:23,33,32) for retaining said rod (Figure 2:2,3 connecting members) within said cylinder (Figure 2:1, assembling member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extendable wrench tool of Carnesi and Chien with further comprising another spring actuated detent ball for retaining said rod within said cylinder as taught by Chen, in order to maintain tension of the adjusted length and thus prevent the wrench from moving out of position while in use. 
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows: US 20200072294 A1 to Chen teaches further comprising another spring actuated detent ball for retaining said rod within said cylinder.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA ROCHELLE WILLIAMS whose telephone number is (571)272-6999. The examiner can normally be reached Mon-Fri, 8:30-5.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALYSSA R WILLIAMS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723